Opinion filed April 23, 2021




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-19-00136-CR
                                   __________

                         ANDREW GARZA, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 118th District Court
                            Howard County, Texas
                          Trial Court Cause No. 15306


                      MEMORANDUM OPINION
       The jury convicted Andrew Garza of aggravated assault against a public
servant and assessed his punishment at imprisonment in the Institutional Division of
the Texas Department of Criminal Justice for a term of sixty years and a fine of
$10,000.    See TEX. PENAL CODE ANN. § 22.02(a)(2), (b)(2)(B) (West 2019);
§ 22.01(a)(2) (West Supp. 2020). In a single issue on appeal, Appellant asserts that
the trial court abused its discretion when it overruled his objections to the
prosecutor’s closing arguments. Specifically, Appellant contends that the State
impermissibly struck at Appellant over the shoulders of counsel during closing
arguments. We affirm.
                          Factual and Procedural History
      On February 8, 2018, Officer Blake Grantham of the Big Spring Police
Department responded to a call from a concerned citizen about suspicious activity
in his neighborhood. Charles Ervin Collett, the concerned citizen, noticed an
individual in a red hoodie and black jacket, later identified as Appellant, walking in
the neighborhood. Collett called 9-1-1 to report Appellant when he heard the sound
of breaking glass and loud banging.
      When Officer Grantham arrived on the scene, he contacted Collett, and once
Appellant was located, he pursued Appellant on foot. During the chase, Appellant
dropped a suitcase in an alley, cut through some brush, and jumped a wire fence.
Officer Grantham testified that, when he closed the distance to around thirty feet,
Appellant produced a firearm and pointed it over his shoulder at Officer Grantham.
When confronted with a firearm, Officer Grantham drew his weapon and fired five
rounds at Appellant, striking him. Officer Grantham then kicked Appellant’s
firearm out of reach of Appellant. Other officers quickly arrived on the scene to
assist Officer Grantham and render aid to Appellant.
      The events that transpired were not recorded on video. However, the State
presented the jury with audio from Officer Grantham’s recorder. The State also
offered eyewitness testimony from two other neighbors.          Canessa Youngquist
testified that she saw a man in a red jacket fleeing from law enforcement with his
hand in his right pocket with the “butt of [a] gun” showing. Jonathon Youngquist,
Canessa’s husband, testified that, during the chase, he saw Appellant reach inside


                                          2
his pocket to try to pull out something, like “the butt of [a] gun.” He further testified
that he saw Appellant “glance[] back” and turn partially around before he heard
gunshots and retreated into his home.
      During closing arguments, defense counsel emphasized discrepancies
between the eyewitness accounts. Defense counsel also challenged the State’s case
based on the failure to conduct fingerprint analysis or ballistics on the involved
firearms. In response, the prosecutor attacked defense counsel’s theory of the case.
Appellant objected on the grounds that the prosecutor exceeded the scope of proper
jury argument because his argument struck at Appellant over the shoulders of
counsel.
                                        Analysis
      We review a trial court’s ruling on an objection to an improper jury argument
for abuse of discretion. Garcia v. State, 126 S.W.3d 921, 924 (Tex. Crim. App.
2004). In examining challenges to a jury argument, a court considers the remark in
the context in which it appears. Gaddis v. State, 753 S.W.2d 396, 398 (Tex. Crim.
App. 1988). Proper jury argument “falls within one of four areas: (1) summation of
the evidence, (2) reasonable deduction from the evidence, (3) answer to an argument
of opposing counsel, and (4) plea for law enforcement.” Freeman v. State, 340
S.W.3d 717, 727 (Tex. Crim. App. 2011).
      Arguments that “strike[ ] at a defendant over the shoulders of defense counsel”
are improper. Davis v. State, 329 S.W.3d 798, 821 (Tex. Crim. App. 2010).
“Although it is impossible to articulate a precise rule regarding these kinds of
argument[s], it is fair to say that a prosecutor runs a risk of improperly striking at a
defendant over the shoulder of counsel when the argument is made in terms of
defense counsel personally and when the argument explicitly impugns defense
counsel’s character.” Brown v. State, 270 S.W.3d 564, 572 (Tex. Crim. App. 2008)


                                           3
(alteration in original) (quoting Mosley v. State, 983 S.W.2d 249, 259 (Tex. Crim.
App. 1998)). However, arguments directed at defense counsel’s arguments and
theories in the case are not improper. Garcia, 126 S.W.3d at 925.
      Appellant contends that the State impermissibly struck at him over the
shoulders of defense counsel by suggesting that defense counsel did not believe the
arguments that defense counsel advanced. We disagree.
      Appellant complains about the following arguments to the jury during the
prosecutor’s closing arguments:
         • [Defense counsel’s] arguments are best summed up like this:
           You’ve all had spaghetti. Everybody has. Pick up a handful of
           the spaghetti and throw it against the wall. See what sticks. But
           it’s not spaghetti. It’s rabbit trails and red herrings.

         • Did you ever hear anybody, other than [defense counsel], say he
           was shot in the back?

         • [Defense counsel’s] beliefs don’t mean anything. . . . The only
           person -- the only person who said he got shot in the back is
           [defense counsel].

         • You know, if you were to actually believe what -- . . . What
           [defense counsel] said in closing arguments, do you believe
           everything he thinks he did? . . . If you believe everything that
           [defense counsel] told you in closing arguments, Officer
           Grantham showed up at the corner of 10th and -- 10th and Nolan,
           and saw a guy standing there and shot him. That’s -- that’s the
           only thing consistent with what he had to say.

         • [Defense counsel is] disparaging everything.           And by
           disparaging everything, by trying to pick everything with some
           little ticky-tacky thing, [defense counsel] disparages nothing.
           He’s taken a handful of ticky-tacky things, a handful of rabbit
           trails, a handful of red herrings, a handful of distraction, and
           throwing it against the wall to see what sticks. And he wants to


                                        4
             catch one of you. He only needs one. He wants to catch one of
             you with all of that.

      We first examine the fourth argument set out above, specifically these words:
“[D]o you believe everything he thinks he did?” Appellant contends that these words
were an argument by the prosecutor that defense counsel did not believe what he
was arguing to the jury. In response, the State contends that the prosecutor was
arguing: “[D]o you believe everything [defense counsel] thinks [Officer Grantham]
did?” The State asserts that the prosecutor was arguing that, if the jury believed
defense counsel’s argument, then Officer Grantham “simply arrived on scene and
shot Appellant for no reason.” From the context of the fourth argument, we agree
with the State’s reading of the prosecutor’s argument. Accordingly, we disagree
with Appellant’s contention that the prosecutor argued that defense counsel did not
believe what he was arguing to the jury.
      When taken in the context of the record, the prosecutor’s closing arguments
were permissible because they were in response to the closing arguments made by
defense counsel. See id. Although the comments referred to defense counsel by
name, the comments were not a personal attack and do not involve accusations of
bad faith or manufactured evidence. Instead, the prosecutor’s arguments challenged
defense counsel’s attempt to discredit the eyewitness testimony.       The State’s
comments about “spaghetti,” “red herrings,” and “rabbit trails” are akin to those
found to be permissible in Gorman v. State, where the prosecutor argued: “Don’t let
him smoke-screen you, he has smoke-screened you enough.” 480 S.W.2d 188, 190–
91 (Tex. Crim. App. 1972). That argument was permissible because it was in
response to an argument made by counsel, rather than an attack on counsel’s
character. Id.




                                           5
      The trial court did not abuse its discretion in overruling Appellant’s objections
to the prosecutor’s closing arguments. We overrule Appellant’s sole issue on appeal.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                JOHN M. BAILEY
                                                CHIEF JUSTICE


April 23, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            6